Citation Nr: 0940865	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-07 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), an 
anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran; witness


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied entitlement to service 
connection for PTSD, anxiety and depression.  

The Veteran and a witness testified before the undersigned 
Veterans Law Judge in May 2009.  A copy of the transcript of 
this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Prior to adjudication of the claim upon the merits additional 
development is required.  See 38 C.F.R. § 19.9.  Upon review 
of the record, the Board finds that VA has a duty to assist 
the Veteran by providing a VA examination regarding the issue 
on appeal.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In addition, VA should 
seek additional records pertinent to the claim on appeal.  
Regarding the duty to assist in this appeal, the Board 
highlights that while the Veteran's personnel records are of 
file, his service treatment records are not.  The RO made a 
formal finding in August 2004 regarding the unavailability of 
these medical records.  The Board is aware that in such a 
situation it has a heightened duty to assist a claimant in 
developing his claim.  This duty includes the search for 
alternate medical records, as well as an increased obligation 
on the Board's part to explain its findings and conclusions, 
and carefully consider the benefit- of-the-doubt rule.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran asserts that he has psychiatric disorders, to 
include PTSD, anxiety, and depression that began during or 
are linked to incidents of service.  He alleges multiple in-
service stressors that he contends led to the development of 
PTSD, to include a sexual assault in 1970 by a Captain at the 
end of in-service  training and because of his active duty on 
a submarine.  

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997). 

If the claimant did not engage in combat with the enemy as in 
this case (and it is not contended otherwise), then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and her testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

VA will not deny a posttraumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3); see also M21-1MR, Part 
III, Subpart iv, Chapter 4, Section H30.

As noted, service treatment records are unavailable.  There 
is no evidence that the Veteran was diagnosed as having a 
psychiatric disability at the time of entrance into service.  
Regarding behavior changes during service, review of the 
personnel records reveals that the Veteran was cited for 
multiple infractions, to include charges of being drunk and 
disorderly and failure to go to his appointed place of duty.  
A December 1974 administrative remark notes that the Veteran 
was disqualified for submarine duty by reason of 
unreliability.  A September 1974 record documents that the 
Veteran could "no longer cope with the way of life" and had 
an "on-edge" feeling.  This record reports, in essence, 
that the Veteran refused to go on the next patrol on the 
submarine to which he was assigned.  The clinician completing 
this record found that the Veteran had a passive aggressive 
personality disorder.  Another September 1974 service record 
reports that the Veteran "was undoubtedly habituated to the 
amphetamines," also noting the use of marijuana, LSD, and 
cocaine.

A January 1975 memorandum summarizes the charges against the 
Veteran and records that the Veteran's "overall performance 
and attitude [had] been regressing at any ever increasing 
rate."  The document reports that the Veteran had been 
reduced from a petty officer second class to a seamen 
recruit.  The writer of this document reported that the 
Veteran "can always be relied upon to do as little work as 
he can get away with and to put the patience of his 
supervisors to its absolute limit in his continual flagrant 
disregard for rules and regulations."  This is in contrast 
to positive remarks the Veteran received during evaluations 
earlier in service.  The Veteran was deemed unfit for duty 
and discharged in February 1975 accordingly.  

Post-service treatment records report findings of depression 
and PTSD.  In this regard, a treating physician, in records 
to include a document dated in February 2005, wrote that the 
Veteran had depression beginning when he was in the Navy.  
Documents completed by this clinician also discuss PTSD.  
While in earlier documents she indicated it was unclear 
whether the Veteran met the criteria for PTSD, in later 
documents she confirmed a diagnosis of PTSD.  In a June 2005 
treatment record, she wrote that the Veteran met the criteria 
for PTSD and major depressive disorder.  She wrote that the 
Veteran also had symptoms of panic disorder without 
agoraphobia.  The clinician wrote that it appeared that the 
Veteran's initial childhood sexual trauma was the primary 
"cause and contributor" to his PTSD.  She further wrote, 
however, that it appeared that his military sexual trauma 
experience and positions in the submarines, in small, 
enclosed spaces, served to exacerbate the Veteran's trauma 
and intensify his symptoms.

The service treatment records show that the Veteran was 
diagnosed with a personality disorder while on active duty.  
Service connection is not available for a personality 
disorder without competent medical evidence of a superimposed 
psychiatric disorder.  38 C.F.R. §§ 4.9, 4.127; VAOPGCPREC 
82- 90; see also, Carpenter v. Brown, 8 Vet. App, 240, 245 
(1995); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  

A review of the post-service record file reveals that, while 
the evidence is somewhat conflicting, there is some medical 
evidence that links the Veteran's variously diagnosed 
psychiatric disorders to service, to include a nexus between 
PTSD and his alleged in-service personal assault, albeit 
there is also a history of a pre-service sexual assault.  The 
Veteran, however, has not been provided with a thorough VA 
psychiatric examination in conjunction with his current claim 
and his alleged in-service stressors have not been verified.    

In view of the foregoing, the Board finds that an examination 
is required to determine the Veteran's current psychiatric 
diagnoses and an opinion must be obtained addressing the 
question of whether there is a nexus between a current 
psychiatric disorder and any incident of or finding recorded 
during service.  See 38 C.F.R. § 3.159(c)(4); 3.304(f); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Cohen, 
supra.  Such opinion must be based upon a review of the 
relevant medical and psychiatric evidence in the claims file 
and a thorough history and mental status examination and the 
opinion must be supported by a rationale, preferably with 
citation to the clinical record.  See, e.g., Nieves-Rodriquez 
v. Peake, 22 Vet. App. 295 (2008).

The RO/AMC should also ensure compliance with all required 
development in a claim for service connection for PTSD based 
on personal assault.  See 38 C.F.R. § 3.304(f)(3); see also 
M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.  See 
also, e.g., Patton v. West, 12 Vet. App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in PTSD personal assault cases).  All additional indicated 
development should be accomplished.

Further, the Veteran has indicated that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The claims file does not currently contain SSA 
administrative decision(s) or the underlying medical records 
SSA used in making any decision(s).  VA has a duty to seek 
these records.  See 38 C.F.R. § 3.159(c); see Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the 
AMC/RO should contact SSA and obtain and associate with the 
claims file copies of the Veteran's records regarding SSA 
benefits, including any medical records in its possession.

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for psychiatric 
disability should be obtained and made part of the claims 
file.  See 38 C.F.R. § 3.159(c)(1)(2).




Accordingly, this appeal is REMANDED for the following 
action:

1.  Copies of all outstanding records 
of evaluation or treatment, VA and non-
VA, received by the Veteran for a 
psychiatric disorder should be obtained 
and made part of the claims file.

2.  Contact SSA and obtain and 
associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including any SSA 
administrative decision(s) (favorable 
or unfavorable) and the underlying 
medical records SSA used in making its 
decision(s).

3.  Ensure compliance with all 
development requirements for a PTSD 
claim based on personal assault 
outlined in M21-1MR, Part III, Subpart 
iv, Chapter 4, Section H30 and Patton, 
supra.  The RO/AMC should provide any 
other development of the evidence, to 
include alleged in-service stressors, 
if indicated.

4.  The Veteran should be scheduled for 
a VA psychiatric examination.  The 
claims file should be sent to the 
examiner.  A copy of this remand should 
also be forwarded to the examiner.

Following the review of the relevant 
evidence in the claims file, the 
examiner should:

a)  Identify all current 
psychiatric diagnoses, to include 
whether the Veteran meets the 
diagnostic criteria for PTSD. 

b)  Provide an answer as to whether 
it is at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran's 
PTSD, if present, is due to any of 
his alleged in-service stressors, 
to include the claimed sexual 
assault.

c)  Provide an answer to whether it 
is at least as likely as not 
(50 percent or greater degree of 
probability) that any other 
psychiatric disorder that may be 
present had its onset during 
service or is causally linked to 
any incident of service.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report 
and provide a reason that an opinion 
would be speculative.

5.  Thereafter, the Veteran's claim for 
service connection for an acquired 
psychiatric disability, to include PTSD, 
an anxiety disorder and depression must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If the claim for 
service connection is not granted, the 
Veteran and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
evidentiary development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).


